Citation Nr: 0808595	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1995 to May 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

Procedural history 

The veteran was originally granted service connection for 
migraine headaches and hypertension in a September 1998 
rating decision.  Each disability was assigned a 10 percent 
disability rating.  

In a September 2002 rating decision, the RO increased the 
rating assigned for the veteran's hypertension rating to 20 
percent.  The same decision continued the 10 percent 
disability rating assigned for migraine headaches.  

In July 2003 the veteran filed a claim seeking, in part, 
increased ratings for his service-connected hypertension and 
migraine headaches.  In the above-mentioned December 2003 
rating decision, the RO continued the 20 percent disability 
rating for migraine headaches and the 10 percent disability 
rating for hypertension.  
The veteran has filed has perfected an appeal as to these two 
issues. 

Prior to adjudication by the Board, the RO increased the 
veteran's migraine headache disability rating to 30 percent.  
Since a 30 percent disability rating for migraine headaches 
does not constitute the maximum schedular rating and because 
the veteran has not withdrawn his appeal of this issue, the 
issue of entitlement to a increased rating for migraine 
headaches remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly below 120. 

2.  The veteran's service-connected headaches are manifested 
by pain, nausea, dizziness, blurred vision, sensitivity to 
light and sound.  They are occasionally prostrating.  They 
are not very frequent, nor are they productive of severe 
economic inadaptability.  

3. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
hypertension or migraine headaches, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007). 

2.  The schedular criteria for a 50 percent rating for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (2007).

3.  The criteria for referral for increased disability 
ratings on an extra-schedular basis are not met.  38 C.F.R. § 
3.321(b)(1) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for 
migraine headaches, which are currently evaluated as 30 
percent disabling; and hypertension, which is evaluated as 20 
percent disabling.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated August 13, 2003; June 30, 2006; and September 26, 2006 
which included a request for evidence "that your service-
connected condition has gotten worse."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The September 2006 letter further emphasized:  "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original]

The Board notes that the September 2006 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced September 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the September 2006 VCAA letter, the RO informed the 
veteran that the rating for his disability can be changed if 
there are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letter stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that it would consider evidence of the following in 
determining the disability rating: nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment.  

In the September 2006 VCAA letter, the RO further stated that 
examples of evidence that the veteran should tell VA about or 
give to VA that may affect the assigned disability rating 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing the service-connected 
disability symptoms from people who have witnessed how they 
affect him.  This complies with the recent decision of the 
Court concerning enhanced VCAA notice in increased rating 
cases, Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App., 
Jan. 30,  2008).

In this case, the Diagnostic Code for migraine headaches 
pertains to the frequency and severity of veteran's headaches 
while the Diagnostic Code for hypertension requires specific 
blood pressure readings.  The notice letters did not provide 
at least general notice of these requirements.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  

In this case, the veteran stated in his October 2004 VA Form 
9 that his headaches were becoming more frequent and becoming 
more severe, thereby demonstrating a knowledge of the 
frequency and severity criteria.  The veteran also stated 
that while his blood pressure was "under the 120" cutoff he 
is taking four medications to control his hypertension.  
Since a diastolic pressure of at least 120 is required for a 
increased hypertension rating, the veteran's statement 
demonstrates an awareness of the ratings criteria. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA treatment records and 
provided a VA examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 20 percent disabling. 

Relevant law and regulations 

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations;  
essentials of evaluative ratings].



Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7101.

Schedular rating 

The veteran's service-connected hypertension is currently 
evaluated as 20 percent disabling under Diagnostic Code 7101.  
As explained above, to obtain the next higher rating, 40 
percent, under this diagnostic code, diastolic pressure must 
be predominantly 120 or more.  

The vast majority of blood pressure readings taken during the 
pendency of the veteran's claim have fallen well short of the 
120 diastolic measurement.  Specifically, the medical records 
associated with the veteran's claims file includes some 34 
individual blood pressure readings since the veteran filed 
his claim for an increased rating.  Of these, only three 
reflect a diastolic reading of 120 or more.  Expressed as a 
percentage, less than nine percent of blood pressure readings 
reflect a diastolic reading of 120.  Given the low percentage 
of diastolic readings of 120 or more, blood pressure readings 
which would necessitate a higher rating do not predominate, 
as required by the rating schedule.

Accordingly, the criteria for a disability rating in excess 
of 20 percent for the veteran's hypertension have not been 
met.   

Hart considerations 

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating for his service-connected 
hypertension was filed in July 2003.  Therefore, the relevant 
time period under consideration is from July 2002 to the 
present.  A 20 percent disability rating has in fact been 
assigned by the RO since July 2, 2002.  The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from July 2002 to the 
present. 

In this case, the medical evidence from July 2002 to the date 
the veteran filed his claim includes 25 blood pressure 
readings.  Of those 25 readings, only two reflect a diastolic 
reading of 120 or more.  

Therefore, the medical evidence of record includes some 59 
blood pressure readings from July 2002 to the present.  Of 
these, only five reflect a diastolic reading of 120 or more.  
Expressed as a percentage, less than nine percent of blood 
pressure readings reflect a diastolic reading of 120 or more.  
In light of the low percentage of diastolic readings of 120 
or more, blood pressure readings which would necessitate a 
higher rating do not predominate, as required by the rating 
schedule.

After a careful review of the record, the Board can find no 
other evidence to support a finding that the veteran's 
service-connected hypertension was more or less severe during 
the appeal period.  At no time during the appeal period has 
diastolic pressures of 120 or above predominated.  As noted 
above, while there are isolated readings in this range, such 
represent a very small overall percentage of the readings 
taken.  Accordingly, there is no basis for awarding the 
veteran a disability rating other than the currently assigned 
20 percent for at any time from July 2002 to the present.

Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration an extraschedular rating in a common 
discussion below.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set for above and will not be 
repeated.

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating." The Board 
additionally observes that the Court has not undertaken to 
define "prostrating." Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The rating criteria also do not define "severe economic 
inadaptability." However, the Court noted that nothing in 
Diagnostic Code 8100 required the claimant to be completely 
unable to work in order to qualify for a 50 percent rating.  
See Pierce v. Principi, 18 Vet. App. 440 (2004).



Analysis

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, Diagnostic Code 
8100 [migraines] is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (migraines).  
The veteran has not argued that the currently assigned 
diagnostic code is inappropriate.  Accordingly, the veteran's 
disability will continue to be rated under Diagnostic Code 
8100.

Schedular rating

The veteran is seeking entitlement to an increased rating for 
his service-connected migraine headaches, currently evaluated 
as 30 percent disabling.  As has been discussed in the law 
and regulations section above, in order to meet the criteria 
for the next higher 50 percent disability rating there must 
be very frequent completely prostrating and prolonged attacks 
which are productive of severe economic inadaptability.

The veteran has described experiencing migraine headaches 
that can last for a couple of days (see his October 2004 VA 
Form 9 as well as VA treatment records dated December 2005, 
September 2006, and January 2007).  For the sale of this 
analysis, the Board considers that at least some of his 
migraine headaches are "prolonged".  

In addition, there is evidence of prostrating migraine 
headaches.  The veteran has described headaches which are 
productive of nausea, dizziness, and sensitivity to light and 
sound.  See the October 2006 VA examination report.  The 
veteran's headaches are relieved by lying down.  See a 
January 31, 2007 VA treatment record.   

However, he has not stated that he experiences prostrating 
migraines which occur on a very frequent basis.  Cf. Pierce 
v. Principi, 18 Vet. App. 440 (2004).   During an August 2003 
VA examination, the veteran reported that he will seek 
medical treatment if a migraine develops.  The medical 
evidence indicates that the veteran vary rarely seeks 
treatment for his headaches.  In fact, the evidence of record 
indicates that the veteran has sought treatment for migraine 
headaches on four occasions only in recent years: July 22, 
2003; December 20, 2005; September 19, 2006; and, January 31, 
2007.  This record of infrequent treatment for migraine 
headaches, less than once per year on average, is further 
supported by the October 2006 VA examination report which 
indicates that the veteran's headaches are only "prostrating 
at times."  

In short, although there is evidence of prolonged and 
prostrating attacks of migraine headaches, the record does 
not indicate that the veteran experiences such attacks very 
frequently.  Accordingly, the disability does not satisfy the 
"very frequent completely prostrating and prolonged attacks 
requirement" for the assignment of a 50 percent rating under 
Diagnostic Code 8100.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  
 
While the Board is cognizant that the veteran has been rated 
100 percent disabled as a result of a combination of all of 
his numerous service-connected disabilities and that he does 
not in fact work, there is no indication that his migraine 
headaches alone are productive of severe economic 
inadaptability.  

With respect to 3-4 migraines non-prostrating the veteran 
experiences a month, the August 2003 VA examiner stated that 
the veteran will experience a "brief decrease in activity if 
[a] migraine develops."  As demonstrated above, the medical 
evidence indicates that the veteran seeks treatment for his 
headaches approximately once a year, and that he complains of 
a prostrating attack that lasts for one to two days a month.  
Based on this evidence, the veteran's prostrating attacks 
would incapacitate him for, at most, 16 days out of the year.  
Expressed as a percentage, the veteran's migraine headaches 
would prevent him from working for less than 10 percent of 
the year, assuming 250 working days.  Given this low 
percentage, the Board finds that the veteran's migraine 
headaches are not productive of severe economic 
inadaptability.

In short, while not minimizing the impact of the service-
connected headaches, the Board does not find evidence that 
they are very frequent, nor are they productive of severe 
economic inadaptability.  The service-connected headache 
disability therefore has not met the schedular criteria for a 
50 percent disability rating. 

Hart considerations

As noted above, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 2007.

In this case, the veteran's claim for an increased disability 
rating for his service-connected migraine headaches was filed 
in July 2003.  Therefore, the relevant time period under 
consideration is from July 2002 to the present.

After a careful review of the record the Board can find no 
other evidence to support a finding that the veteran's 
service-connected migraine headaches were more or less severe 
during the appeal period.  As discussed above, October 2006 
VA examiner described the veteran's headaches as 
"prostrating at times."  At no time during the appeal 
period have the veteran's migraine headaches been very 
frequent prostrating, nor have they been productive of severe 
economic inadaptability.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's migraine 
headaches were more or less severe during the appeal period.  
Accordingly, there is no basis for awarding the veteran a 
disability rating other than the currently assigned 30 
percent from July 2003 to the present.


Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2007). An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the August 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of 
extraschedular ratings.

The Board has been unable to identify an exceptional or 
unusual disability picture due to either the hypertension or 
the migraine headaches, and neither has the veteran and his 
representative.  Although hypertension may impact the 
veteran's employment in some minor fashion (such as the need 
to take multiple blood pressure medications throughout the 
workday), this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
symptomatology is already taken into account in the 
currently-assigned 20 percent rating.  Furthermore, the 
medical evidence indicates that some of the veteran's 
hypertension difficulties stem from his non-compliance with 
the prescribed medication.  See VA treatment records dated 
September 19, 2006; February 25, 2004; and May 21, 2003. 



The matter of economic inadaptability caused by the veteran's 
service-connected migraine headaches has been discussed in 
detail above.  That discussion will not be repeated.  While 
the Board is cognizant that the veteran's migraine headaches 
are productive of debilitating episodes at times, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Marked interference with employment, beyond that 
contemplated in the schedular criteria, has not been 
demonstrated.

In addition, there is no evidence of frequent hospitalization 
for either service-connected disability, an unusual clinical 
presentation, or any other factor which may be termed 
exceptional or unusual.  The veteran and his representative 
have pointed to none. 

Moreover, the veteran is already in receipt of a combined 100 
percent disability rating for various service-connected 
disabilities, chief among them schizoaffective disorder 
(rated 70 percent disabling) and (HIV related disorder (rated 
60 percent disabling ). 

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral of these disabilities, or either of 
them, to VA central Office for consideration of an 
extraschedular evaluation is not warranted. 





	(CONTINUED ON NEXT PAGE)






ORDER


Entitlement to an increased disability rating for service-
connected hypertension is denied. 

Entitlement to an increased disability rating for service-
connected migraine headaches is denied. 



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


